UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT Under the Securities Act of 1933 MANPOWERGROUP INC. (Exact Name of Registrant as Specified in Charter) Wisconsin 39-1672779 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 100 Manpower Place Milwaukee, Wisconsin (Address of Principal Executive Offices) (Zip Code) 2011 Equity Incentive Plan of ManpowerGroup Inc. (Full title of plan) Richard Buchband Senior Vice President, General Counsel and Secretary ManpowerGroup Inc. 100 Manpower Place Milwaukee, Wisconsin 53212 (414) 961-1000 (Name, address and telephone number, including area code, of agent for service) with copy to: Dennis F. Connolly Godfrey & Kahn, S.C. 780 North Water Street Milwaukee, Wisconsin 53202 (414) 273-3500 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filerý Accelerated filer¨ Non-accelerated filer¨ Smaller reporting company¨ (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered(1) Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee Common Stock,$.01 par value $283,465,000 (2) In addition to the shares set forth in this table, pursuant to Rule 416 under the Securities Act of 1933, as amended (the “Securities Act”), the amount to be registered includes an indeterminate number of shares of the Registrant’s common stock, $.01 par value (the “Common Stock”), that may become issuable as a result of stock dividends, stock splits or similar transactions, as provided in the 2011 Equity Incentive Plan, as amended. The registration fee was calculated pursuant to Rule 457(c) under the Securities Act, based on the average of the high and low price per share of the Common Stock on the New York Stock Exchange on May 7, 2014. INCORPORATION OF CERTAIN INFORMATION BY REFERENCE This Registration Statement is being filed by ManpowerGroup Inc. (the “Registrant”) pursuant to General InstructionE to FormS-8 under the Securities Act.The information in the registration statement on FormS-8 filed by the Registrant (Registration No.333-174305) pursuant to the Securities Act on May18, 2011, is incorporated by reference into this Registration Statement. Exhibits 2011 Equity Incentive Plan of ManpowerGroup Inc. (Amended and Restated Effective April 29, 2014) Opinion of Godfrey & Kahn, S.C. Consent of Godfrey & Kahn, S.C. (included in Exhibit 5.1) Consent of Deloitte & Touche LLP Powers of Attorney SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Milwaukee, State of Wisconsin, on May 9, 2014. MANPOWERGROUP INC. By: /s/ Richard Buchband Richard Buchband Senior Vice President, General Counsel and Secretary Pursuant to the requirements of the Securities Act of 1933, the registration statement has been signed by the following persons in the capacities and on the date indicated: Signature Title Date /s/ Jonas Prising Chief Executive Officer and a Director May 9, 2014 Jonas Prising (Principal Executive Officer) /s/ Michael J. Van Handel Executive Vice President and Chief Financial May 9, 2014 Michael J. Van Handel Officer (Principal Financial Officer and Principal Accounting Officer) * Director May 9, 2014 Marc J. Bolland * Director May 9, 2014 Gina R. Boswell * Director May 9, 2014 Cari M. Dominguez * Director May 9, 2014 William Downe * Director May 9, 2014 Jack M. Greenberg * Director May 9, 2014 Patricia A. Hemingway Hall * Director May 9, 2014 Jeffrey A. Joerres * Director May 9, 2014 Roberto Mendoza * Director May 9, 2014 Ulice Payne, Jr. * Director May 9, 2014 Elizabeth P. Sartain * Director May 9, 2014 John R. Walter * Director May 9, 2014 Edward J. Zore By: /s/ Richard Buchband Richard Buchband Attorney-in-Fact* *Pursuant to authority granted by powers of attorney, copies of which are filed herewith. EXHIBIT INDEX Exhibits 2011 Equity Incentive Plan of ManpowerGroup Inc. (Amended and Restated Effective April 29, 2014) Opinion of Godfrey & Kahn, S.C. Consent of Godfrey & Kahn, S.C. (included in Exhibit 5.1) Consent of Deloitte & Touche LLP Powers of Attorney
